Citation Nr: 0214008	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-22 476	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for Peyronie's 
disease, secondary to surgery in November 1989 by the 
Department of Veterans Affairs.

2.  Entitlement to service connection for cholecystectomy 
residuals, secondary to post operative residuals of a 
nephroureterectomy, to include entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.  


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating actions of the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In March 2001, this matter was remanded.  The case has 
since been returned to the Board for appellate review. 

The representative has presented argument on five issues 
purported to be on appeal to the Board.  Notably, however, 
when this matter was previously before the Board in March 
2001, the Board adjudicated what evaluation was warranted for 
residuals of a nephroureterectomy; postoperative right flank 
and right upper quadrant pain; and for right femoral 
neuropathy.  A new claim pertaining to these issues has yet 
to be adjudicated by the RO.  Accordingly, the only issues 
properly before the Board on appeal are those as listed on 
the title page.  


FINDINGS OF FACT

1.  Peyronie's disease was first diagnosed many years after a 
November 1989 surgery.  

2.  The preponderance of the evidence indicates that 
Peyronie's disease is not etiologically related to removal of 
a Foley catheter in November 1989.  

3.  Peyronie's disease is not the result of careless, 
negligence, lack of proper skill, error in judgment or other 
fault on the part of VA.  

4.  The veteran's cholecystectomy residuals are not the 
result of careless, negligence, lack of proper skill, error 
in judgment or other fault on the part of VA.  

5.  The preponderance of the evidence indicates that the need 
for a cholecystectomy was pain caused by gallstones.  

6.  There is no competent evidence of a nexus between 
cholecystectomy residuals and the veteran's service-connected 
nephroureterectomy residuals.  


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to compensation 
under 38 U.S.C.A. § 1151, for additional disability 
characterized as Peyronie's disease due to surgery at a VA 
medical facility in November 1989 have not been met.  38 
U.S.C.A. §§ 1151, 5103A, 5107 (West 1991 & Supp. 2002), 38 
C.F.R. §§ 3.358, 3.800 (2001); 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326). 

2.  The criteria to establish entitlement to compensation 
under 38 U.S.C.A. § 1151, for cholecystectomy residuals due 
to surgery at a VA medical facility in November 1989 have not 
been met.  38 U.S.C.A. §§ 1151, 5103A, 5107, 38 C.F.R. §§ 
3.358, 3.800; 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

3.  Service connection for cholecystectomy, as secondary to a 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 5103A, 5107; 38 C.F.R. §§ 3.310 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.  In this regard, however, 
the appellant was provided notice of the VCAA in December 
2001, and was notified that ultimately, it was his 
responsibility to ensure that records were actually received 
by VA.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there is no further action 
that should be undertaken to comply with the provisions of 
the Veterans Claims Assistance Act or the implementing 
regulations.  The veteran was provided an opportunity to 
identify additional evidence in support of his claim.  
Subsequent to the Board remand of March 2001, the veteran was 
afforded a VA examination which included a review of his 
claims folder and which addressed the questions presented.  
Additionally, VA treatment records were located and 
associated with the claims folder.  Those records are now 
available.  Thus, the Board finds that the RO complied with 
the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  

Remanding to afford the RO an opportunity to consider the 
claims in light of the implementing regulations would serve 
only to further delay resolution of the claims with no 
benefit flowing to the veteran.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The Board additionally finds that the statement and 
supplemental statements of the case provided the veteran with 
adequate notice of what the law requires to award 
compensation pursuant to 38 U.S.C.A. § 1151, as well as 
secondary service connection.  He was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.  Additionally, he 
was provided notice of, and he did report for VA examinations 
to help determine the current nature and etiology of his 
disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to award the relief sought, as well 
as notice that the appellant could still submit supporting 
evidence.  Thus, the appellant has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims, and notice of how his claims 
were still deficient.  Because no additional evidence has 
been identified by the appellant as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Accordingly, a merits based review may 
be conducted.

The veteran claims entitlement to benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for Peyronie's disease.  He 
contends that he suffers from a penile deformity as a result 
of a November 1989 nephroureterectomy.  Further, he alleges 
that as a result of this deformity he is no longer able to 
engage in sexual intercourse.  Additionally, he seeks 
entitlement to service connection for residuals of a 
cholecystectomy, secondary to nephroureterectomy residuals.  

A review of the veteran's service medical records does not 
reveal complaints or diagnoses of Peyronie's disease, or 
disability affecting the gallbladder.  

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  See 
also 38 C.F.R. §§ 3.358(a), 3.800(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Consequences otherwise certain or intended to 
result from a treatment will not be considered uncertain or 
unintended solely because it had not been determined, at the 
time consent was given, whether that treatment would in fact 
be administered.  Id. 

Effective for claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 precludes awarding benefits in the absence of 
evidence of VA negligence or an unforeseen event.  See Pub.  
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97; 63 Fed. Reg. 31263 (1998).  This claim was 
filed in July 1998.  Thus, evidence of an unforeseen event or 
evidence of VA negligence is required for this claim to be 
granted.

Peyronie's Disease:

VA inpatient and outpatient treatment reports reflect that 
the veteran underwent a bone scan in May 1989, which revealed 
obstructive uropathy on the right side.  In October 1989, he 
underwent an intravenous pyelogram that revealed right 
hydronephrosis and partial obstruction of the lower ureter.  
Thereafter, a cystoretrography was performed which indicated 
irregular filling defects.  

In November 1989, a cystoscopic sheath was inserted which 
showed a normal urethra with no evidence of prostatic 
ureteral obstruction.  The bladder revealed no erythema or 
bladder tumor.  The ureteral orifices were normal.  A 
balloon-dilating catheter was placed in the intramural 
ureter, and thereafter a short, rigid, urethroscope was 
inserted into the ureter.  A retrograde ureteropyelography 
demonstrated the filling defect but showed the urethroscope 
was distal to a suspected lesion.  Further attempts at 
progressing with the urethroscopy were unsuccessful.  An 
incision into the right lower quadrant was made, and 
palpation of the suspicious lesion revealed no obvious large 
stones.  A fleshy type mass was palpated in the ureter and a 
uretal tumor was suspected.  A right nephroureterectomy was 
performed, during which a portion of the twelfth rib was 
excised.  Postoperatively, the veteran complained of weakness 
and numbness in his right leg.  Pathology reported ureteritis 
and a stone in the distal ureter, with no malignancy.  
Complaints pertaining to Peyronie's disease were not 
recorded, although penile edema was noted in November and 
December 1989.  The nursing note following the catheter 
removal in December 1989, however, noted that no problems 
were encountered.  A genitourinary examination in December 
1989 did not reveal any evidence of Peyronie's disease. 

Outpatient treatment notes from 1989 to August 1998 are 
silent for complaints or treatment for Peyronie's disease.  

At a VA examination in August 1998, the veteran reported a 
history of a penile curvature since VA surgery in November 
1989.  He was diagnosed with Peyronie's disease.  However, no 
opinion was offered as to the etiology of the condition.  

A VA examiner in May 1999, opined that  "Peyronie's disease 
is as likely as not caused and aggravated by [the veteran's] 
service connected disabilities secondary to sequelae of the 
surgery" in November 1989.  However, in June 1999, the VA 
examiner reported that his prior note of May 1999 was 
incorrectly dictated.  He opined:

I do not see where surgery was performed 
in the perinium (sic) [ ]and scrotal 
region[.  Peyronie] disease is in most 
part related to abnormal penile 
penetration during sexual intercourse, 
remembered by [the] patient.  [I]n this 
case, such evidence is lacking, and would 
not be service connected as most cases 
are idiopathic in nature.  [M]y opinion 
was supposed to state that Peyronie's 
disease in this case is not as likely as 
not caused and aggravated by his service 
connected disability.

Outpatient treatment records prior to October 1999 do not 
reflect complaints of or treatment for Peyronie's disease.  

In October 1999, the appellant testified concerning the 
issues presented in this case.

At an October 1999 VA examination the veteran complained of 
inability to have sexual intercourse.  He reportedly was able 
to maintain an erection, but because of angulation of the 
penis, unable to engage in intercourse.  The veteran reported 
having no penile complaints until after a right nephrectomy 
in 1989.  At that time, he reported that he experienced pain 
upon the removal of a Foley catheter.  Examination of the 
external genitalia was normal.  There was no typical 
Peyronie's plaque palpable.  However, a photograph provided 
showed a semi-erect penis with a significant curve to the 
left, causing the glans to nearly touch the inner thigh of 
the left leg.  The impression was that the veteran suffered 
from Peyronie's disease.  The examiner noted that there was 
no direct cause and effect relationship, other than a 
temporal relationship, between the surgical procedure and the 
veteran's current Peyronie's disease.  However, the examiner 
noted Peyronie's disease is sometimes caused by penile 
trauma.  Thus, consideration should be given to the theory 
that the removal of the Foley catheter caused the condition.  
However, the examiner opined that by definition, the etiology 
of the Peyronie's disease was "unclear."  Further, a hand 
written record prepared by the examiner includes the comment 
that connecting Peyronie's disease to nephroureterectomy 
residuals would be difficult to prove.

A VA examination of January 2000 included an examination of 
the penis, but did not provide an opinion as to the etiology 
of the veteran's Peyronie's disease.  

In a May 2001 statement, the veteran's wife indicated that 
she and the appellant had sexual intercourse one week prior 
to the November 1989 surgery without incident.  
Postoperatively, they did not have sexual intercourse for one 
year and a half, at which time the veteran revealed to her 
that he was too embarrassed to engage in sexual relations 
because of the shape of his penis.  The veteran offered 
similar testimony at his October 1999 RO hearing.  

Finally, the veteran was afforded another VA examination in 
May 2001.  After examination he was again diagnosed with 
Peyronie's disease.  The examiner reviewed the veteran's 
claims folder and the operative reports were reviewed with 
the Chief of Urology.  The examiner noted that the majority 
of cases of Peyronie's disease involve trauma to the penis, 
specifically a "buckling" type of trauma, usually occurring 
during intercourse.  The examiner opined that it was unlikely 
that either the nephroureterectomy, or the care following the 
1989 procedure, was responsible for the development of 
Peyronie's disease.  It was further opined that it was 
unlikely that the veteran sustained a "buckling" type 
injury to the penis at that time.  

After consideration of all of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
finding that Peyronie's disease was caused by VA treatment in 
November 1989.  In this regard, there is no medical opinion 
of record that supports the veteran's contention that 
Peyronie's disease was caused by the removal of a penile 
catheter.  The veteran has reported that since the November 
1989 VA treatment he noticed a change in the appearance of 
his penis.  However, the VA examiner in 1999 commented that 
other than a temporal relationship there was no cause and 
effect relationship between the veteran's treatment received 
in 1989 and Peyronie's disease.  This opinion is complimented 
by the May 2001 opinion that indicated that it was unlikely 
that Peyronie's disease was the result of VA surgery or care.  
Additionally, there is no indication in the supplied 
outpatient treatment records that the veteran sought 
treatment for this condition until some nine years after the 
VA surgery.  Finally, there is no competent evidence of VA 
negligence in the development of this disorder.

The Board acknowledges the contentions of the veteran and his 
wife that relate the onset of the Peyronie's disease to 
November 1989.  However, while they are competent to describe 
symptomatology as observed and the continuity of such 
symptomatology, medical evidence is required to determine the 
onset or etiology of the disability.  Thus, as lay persons, 
they are not competent to offer an opinion as to the etiology 
of Peyronie's disease.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

The benefit sought on appeal is denied.

Cholecystectomy:

The veteran seeks entitlement to service connection for 
residuals of a cholecystectomy, secondary to 
nephroureterectomy residuals, to include entitlement to 
benefits under 38 U.S.C.A. § 1151.  The pertinent laws and 
regulations regarding entitlement to benefits under 
38 U.S.C.A. § 1151 are set forth above.  

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury ..."  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439 (1995).

In November 1989, the veteran underwent a right 
nephrectoureterectomy for suspected malignancy.  Tests later 
showed no cancer.  The veteran is currently entitled to 
compensation under 38 U.S.C.A. § 1151 for right femoral 
neuropathy, status post right nephrectoureterectomy and 
postoperative right flank and right upper quadrant pain 
related to the removal of the end of a rib.  He claims that 
the removal of part of his rib during the surgery of November 
1989 irritated his gallbladder, requiring its removal in 
1998.  

Outpatient treatment reports show no complaints pertaining to 
a gull bladder condition prior to 1997.  In May 1997, the 
veteran was admitted to a VA facility with complaints of 
severe right flank and right upper quadrant area pain.  An 
ultrasound examination revealed cholelithiasis.  His 
discharge diagnosis was right flank and right upper quadrant 
pain and gall bladder stones.  The right flank and right 
upper quadrant pain was related to his prior nephrectomy.  No 
opinion was offered as to the etiology of the diagnosed 
gallbladder stones.  

In June 1998, the veteran underwent an open cholecystectomy.  
A chronically inflamed gallbladder was observed.  The 
gallbladder was removed and sent to Pathology.  The Pathology 
report noted multiple stones lodged in the gallbladder.  The 
diagnoses were acute and chronic cholecystitis with chronic 
pericholangitis and cholelithiasis.  

VA examination in January 2000 revealed no sensory deficit in 
the immediate area of the right flank corresponding to the 
region of the cholecystectomy and the residual region of the 
rib resection.  There was no evidence of abdominal muscle 
atrophy or herniation.  The examiner opined that the etiology 
of the veteran's right flank and right upper quadrant pain 
was related to the rough stub end of the rib that was 
resected during a nephrectomy in 1989.  The examiner opined, 
however, that the veteran's cholecystectomy was the result of 
cholecystitis, which was not related to the veteran's 
service-connected disability.  

The Board finds that preponderance of the evidence indicates 
that the veteran's cholecystectomy is not related to a 
service-connected disability or the result of treatment 
received at a VA facility.  Rather, the evidence indicates 
that the cholecystectomy was necessitated by gallstones.  
There is no evidence indicating that gallstones are related 
to service or to VA treatment.  The first clinical evidence 
of gallstones is not until 1998; nine years after VA 
performed the nephroureterectomy.  While the evidence 
indicates that the rib resection causes right flank and right 
upper quadrant pain, the veteran is already entitlement to 
compensation under 38 U.S.C.A. § 1151 for these conditions.  

Accordingly, entitlement to compensation for cholecystectomy 
residuals under 38 U.S.C.A. § 1151, and entitlement to 
service connection for such residuals secondary to a service-
connected disability, is not warranted.  



ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Peyronie's disease is denied.  

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for cholecystectomy, to include as 
secondary post operative residuals of a nephroureterectomy is 
denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

